                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION


UNITED STATES OF AMERICA,                          CR-15-59-GF-BMM

          Plaintiff,

   vs.
                                                          ORDER
ERIC JAMES WELLINGTON,

          Defendant.



         The United States Probation Office (“USPO”) filed a petition to revoke

Defendant Eric James Wellington’s supervised release on January 29, 2019. (Doc.

29.) The petition alleges that Wellington violated his conditions of supervised

release by: (1) committing another federal, state, or local crime, and (2) consuming

alcohol. Id. at 2-3.

         United States Magistrate Judge John Johnston conducted a revocation

hearing on February 19, 2019, and on February 26, 2019. (Docs. 35, 37.)

Wellington admitted that he violated his conditions of supervised release by

consuming alcohol. Id. Wellington neither admitted or denied that he committed

another crime. Id. The Government, however, proved that Wellington violated his

conditions of supervised release by committing another crime. (Doc. 37.)

                                          1
       Judge Johnston entered Findings and Recommendations on this matter on

February 27, 2019. (Doc. 38.) Judge Johnston recommended that the Court revoke

Wellington’s supervised release. Id. at 3. Judge Johnston recommended that the

Court commit Wellington to the custody of the Bureau of Prisons for a period of 12

months, followed by 18 months of supervised release. Id. Judge Johnston further

recommended that Wellington spend the first 2 months of his supervised release in

an in-patient drug treatment program at Connections Corrections in Butte,

Montana, or at a similar secure drug treatment facility. Id. Judge Johnston

recommended that the supervised release conditions previously imposed be

continued. Id.

       Wellington timely filed objections to Judge Johnston’s Findings and

Recommendations on March 13, 2019. (Doc. 44.) Wellington objects to Judge

Johnston’s recommended sentence of 12 months. Id. at 1. Wellington requests that

this Court sentence him to either 10 months of imprisonment followed by a period

of supervised release, or to 12 months and 1 day followed by a period of

supervised release. Id. at 1-2. Wellington bases his request on his father’s recent

passing. Id. at 2.

       The Court reviews de novo Findings and Recommendations to which a party

timely objects. 28 U.S.C. § 636(b)(1). The Court reviews findings and




                                          2
recommendations to which no party objects for clear error. McDonnell Douglas

Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

      The Government filed an Information on September 16, 2015, that charged

Wellington with being a Felon in Possession of a Firearm in violation of 18. U.S.C.

§§ 922(g)(1) and 924(a)(2). (Doc. 1.) The Court sentenced Wellington to 24

months imprisonment followed by 30 months of supervised release. (Docs. 15, 17.)

Wellington’s current term of supervision began on August 18, 2017. (Doc. 29 at 1.)

      USPO filed a Report of Offender Under Supervision on October 10, 2017.

(Doc. 19.) The Court agreed with USPO’s recommendation that Wellington “be

allowed to remain in the community and follow through with his proposed

treatment plan.” Id. at 2. USPO subsequently filed a petition to revoke

Wellington’s supervised release on January 3, 2018. (Doc. 21.) Wellington

admitted to the violations of the conditions of his supervised release at his

preliminary revocation hearing conducted on January 23, 2018. (Doc. 24.) The

Government ultimately dismissed the petition at Wellington’s final revocation

hearing conducted on April 30, 2018. (Doc. 28.)

      The instant petition to revoke was filed on January 29, 2019. (Doc. 29.)

Wellington admitted to violating his conditions of supervised release by

consuming alcohol. (Docs. 35, 37.) The Government proved that Wellington

violated his condition of supervision by committing the offense of Burglary, in

                                          3
violation of Montana Code Annotated § 45-6-204 and the offense of Unauthorized

use of a Motor Vehicle in violation of Montana Code Annotated § 45-6-308, as

alleged in the petition. (Docs. 29 at 2, 37, 38 at 2.) The Court reviews Judge

Johnston’s recommendation to revoke Wellington’s supervised release. See

McDonnell Douglas Corp., 656 F.2d at 1313. The Court finds no error.

Wellington’s violations of his conditions prove serious and warrant revocation of

his supervised release.

      As Judge Johnston noted in his Findings and Recommendations, Wellington

could be incarcerated for up to 24 months and be placed on supervised release for a

period of up to 30 months, less any custody time imposed. (Doc. 38 at 3.)

Wellington’s applicable guidelines equals 18 to 24 months. Id. Judge Johnston

recommended a sentence of 12 months followed by 18 months of supervised

release. Id. Wellington objects to Judge Johnston’s recommended sentence. (Doc.

44 at 1-2.) The Court will review de novo Judge Johnston’s recommended

sentence. See 28 U.S.C. § 636(b)(1).

      “The court shall impose a sentence sufficient, but not greater than

necessary.” 18 U.S.C. § 3553(a). The Court must consider “the nature and

circumstances of the offense and the history and characteristics of the defendant.”

18 U.S.C. § 3553(a)(1). The Court equally must consider “the need for the

sentence imposed (A) to reflect the seriousness of the offense, to promote respect

                                          4
for the law, and to provide just punishment for the offense; (B) to afford adequate

deterrence to criminal conduct; (C) to protect the public from further crimes of the

defendant; and (D) to provide the defendant with needed educational or vocational

training, medical care, or other correctional treatment in the most effective

manner.” 18 U.S.C. § 3553(a)(2).

      A below the guideline sentence of 12 month supports the § 3553(a) factors.

The instant petition to revoke Wellington’s supervised release is the second

petition filed in his case since he began his term of supervision on August 18,

2017. See (Docs. 21, 29.) USPO also filed a Report of Offender Under Supervision

in Wellington’s case. (Doc. 19.) Wellington ultimately was never sentenced for the

violations reflected in his January 3, 2018, petition or his October 17, 2017, report.

See (Docs. 19, 28.) The Court’s leniency with Wellington has failed to help deter

Wellington from violating his conditions of supervision. Furthermore, the

violations alleged in Wellington’s January 29, 2019, petition prove serious.

Wellington committed two other crimes in addition to consuming alcohol—a

violation that was alleged in his October 17, 2017, report and related to a violation

alleged in his January 3, 2018, petition. See (Docs. 19, 23, 29.) A sentence of 12

months of imprisonment followed by 18 months of supervised release proves

sufficient, but not greater than necessary.




                                              5
      Wellington did not object to Judge Johnston’s recommendation that

Wellington spend the first 2 months of his supervised release in an in-patient drug

treatment program at Connections Corrections in Butte, Montana, or at a similar

secure drug treatment facility. Id. Nor did Wellington object to Judge Johnston’s

recommendation that Wellington’s supervised release conditions previously

imposed be continued. The Court finds no error in Judge Johnston’s

recommendations related to Wellington’s supervision.

      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 38) is ADOPTED IN FULL.

      IT IS FURTHER ORDERED that Defendant Eric James Wellington is

sentenced to 12 months in custody followed by 18 months of supervised release.

Wellington’s first 2 months of his supervision shall be spent inpatient substance

abuse treatment program at Connections Corrections in Butte, Montana, or at a

similar secure drug treatment facility. Wellington’s conditions of supervised

release previously imposed shall remain imposed.

      DATED this 25th day of March, 2019.




                                         6
